Appellant was prosecuted and convicted of burglary, and his punishment assessed at ten years confinement in the State penitentiary.
Accompanying the record is a letter from appellant's attorney stating that it is appellant's desire to withdraw his appeal. The rules of this court provide that such request must be signed in person and sworn to by the person convicted of crime. However, there is no statement of facts accompanying the record, and there is no question raised in the motion for new trial that we can review under such circumstances.
The judgment is affirmed.
Affirmed. *Page 614